Citation Nr: 1802633	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  15-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to total disability rating due to individual unemployability (TDIU).

2.  Entitlement to TDIU on an extraschedular basis prior to February 7, 2017.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from April 1963 to September 1973.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The specific denial of TDIU is indicated in the codesheet accompanying the May 2012 rating decision.  A hearing has not been requested.  

In January 2017, the Veteran's claim was remanded to obtain recent VA medical records and to afford "an appropriate VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience."  

There has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.

In view of the need to remand the issue of entitlement to TDIU prior to February 7, 2017, on an extraschedular basis, the Board has split the claim for TDIU on appeal into two separate issues.

In March 2017, the RO granted increased disability ratings for the Veteran's back disorder, hearing loss, and left lower extremity radiculopathy.  A notice of disagreement has not been filed and the time period for filing such notice has not expired.  The Board does not have jurisdiction over those claims.

The issue of entitlement to TDIU prior to February 7, 2017, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

From February 7, 2017, the Veteran's service-connected back disorder alone is of sufficient severity to preclude substantially gainful employment.  


CONCLUSION OF LAW

From February 7, 2017, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to individual unemployability due to service-connected disability (TDIU).    

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, constitutes a single disability under § 4.16(a).  The same is true for disabilities resulting from common etiology or a single accident.  

"An award of TDIU does not require a showing of 100% unemployability."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015) (internal citations omitted).  Rather, an award of TDIU requires that the claimant show an inability "to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  When making this determination, "the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Pederson, 27 Vet. App. at 286 (internal citations and quotations omitted).  Additionally, the Board "must take into account the individual veteran's education, training, and work history" but "may not consider nonservice-connected disabilities or advancing age."  Id. (internal citations omitted).

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

From February 7, 2017, the Veteran's service-connected disabilities are residuals of herniated nucleus pulposus with low back pain at 40 percent, radiculopathy of the left lower extremity at 40 percent, hearing loss at 10 percent, tinnitus at 10 percent, and status post lumbar laminectomy scar at 0 percent with a combined rating of 80 percent.  For this period, the Veteran meets the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

From February 7, 2017, the weight of the evidence supports a finding that service-connected disabilities preclude substantially gainful employment that is physically strenuous.  A June 2017 VA compensation and pension examination report states that the Veteran's service-connected back and leg disorders "impact [his] ability to secure and maintain gainful employment in a physically strenuous work environment."  With regard to the Veteran's back disorder, this finding is consistent with all medical evidence of record.  See June 2017 VA back examination; February 2017 VA back examination; October 2012 private medical letter.  

During this time period, the evidence is at least in equipoise with regard to whether the Veteran's service-connected back disorder alone precludes substantially gainful employment that is sedentary in nature.  A February 2017 VA back examination indicated that the Veteran's service-connected back disorder negatively impacts employment by limiting his ability to sit.  Additionally, the June 2017 VA compensation and pension examination report states that the Veteran's service-connected disabilities "do not prevent the [Veteran] from securing and maintaining gainful employment in a sedentary setting with appropriate work accommodations/restrictions."  Such accommodations include "change in body position every 15 min[utes]."  This appears to be a worsening of the Veteran's condition relative to an October 2012 private medical letter, in which a doctor recommends against sitting for greater than 30 minutes "due to aggravation of pain from discogenic source."  

Applying the benefit of the doubt in the Veteran's favor, it stands to reason that an inability to sit for more than 15 minutes at a time precludes substantially gainful employment that is sedentary in nature.  This is particularly true where, as here, the Veteran is also limited in his ability to stand and walk.  See June 2017 VA compensation and pension examination report; February 2017 VA back examination.  Alternatively, even if this is not the case, the evidence is in equipoise, in that the February 2017 VA back examination says that employment is negatively impacted by limitations on sitting, while the June 2017 compensation and pension examination report says that employment is not impacted.  

In reaching this conclusion, the Board has considered the Veteran's employment history, which includes experience in management, training, and contract work.  See January 2016 statement in support of claim.  But this experience does not change the ultimate balance where the Veteran has not worked since 2009 and his prior performance with sedentary employment was negatively impacted by back pain.  He has stated that "[t]he strain in [his] back was too great to continue" as an instructor, and he had to quit that position after two years.  While working as a FEMA contracting officer, from which he retired in 2009, he states that "[t]he long periods of desk work [were] very detrimental to my back condition."  Even now, "[t]he pain is so persistent" that he only has "limited activity."  Taken together, and applying the benefit of the doubt in the Veteran's favor, this evidence indicates that the Veteran's service-connected back disorder alone precludes substantially gainful employment that is sedentary in nature.  

Given the overall disability picture, and the Veteran's history of employment, the Board finds that from February 7, 2017, the weight of the evidence as a whole supports a finding that the Veteran is unable to obtain and maintain substantially gainful employment.  The Veteran is entitled to prevail on his claim for TDIU.  


ORDER

From February 7, 2017, entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

A remand is required for extraschedular consideration of TDIU prior to February 7, 2017.  

From November 1, 2010, to April 13, 2016, the Veteran's service-connected disabilities are residuals of herniated nucleus pulposus with low back pain at 40 percent, hearing loss at 10 percent, tinnitus at 10 percent, and radiculopathy of the left lower extremity at 10 percent with a combined rating of 60 percent.  For this period, the Veteran does not meet the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

From April 14, 2016, to May 31, 2016, the Veteran's service-connected disabilities are residuals of herniated nucleus pulposus with low back pain at 100 percent under 38 C.F.R. § 4.30, hearing loss at 10 percent, tinnitus at 10 percent, and radiculopathy of the left lower extremity at 10 percent with a combined rating of 100 percent.

From June 1, 2016, to February 6, 2017, the Veteran's service-connected disabilities are residuals of herniated nucleus pulposus with low back pain at 40 percent, hearing loss at 10 percent, tinnitus at 10 percent, radiculopathy of the left lower extremity at 10 percent, and status post lumbar laminectomy scar at 0 percent with a combined rating of 60 percent.  For this period, the Veteran does not meet the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).  

Prior to February 7, 2017, the evidence suggests that the Veteran's service-connected back disorder alone precludes sedentary employment.  However, a November 2013 VA examination states that radiculopathy alone does not impact the Veteran's ability to work and that there is "[m]inimal functional impairment."  Regarding the back, an October 2012 private medical letter states: "Based on examination and imaging studies consistent with disc pathology, I would strongly recommend against prolonged sitting or standing (>30 minutes) due to aggravation of pain from discogenic source."  This letter suggests the Veteran's inability to perform substantially gainful employment in a sedentary environment, based on limitations to standing and sitting.  Consistent with this, in a January 2012 statement, the Veteran's friend states that because of back pain the Veteran hasn't golfed since 2007 and that the Veteran has to stop and stretch for relief after sitting for long periods of time.  Similarly, according to a November 2011 private medical record, "[t]he patient states that the [back] pain is aggravated by standing, sitting, and walking."  Lay statements dated January 2011 and May 2011 indicate that starting in 2009 the Veteran stopped participating in work-related FEMA deployments because of back pain.  

The Veteran's history of employment suggests that back pain limits substantially gainful employment in sedentary work environments.  See January 2016 statement in support of claim.  During service, the Veteran served as an Armor Officer in Germany.  He injured his lower back in 1967 while working as an Army Advisor in Thailand.  From 1969 to 1970, he was a Senior District Advisor to the largest district in South Vietnam, during which time riding in a jeep "was a major contributor to back pain."  He was a reference instructor from 1970 to 1972, but "[t]he strain in [his] back was too great to continue [that] assignment."  He then worked as an Equipment Management Specialist and Equipment Management Reviewer, which appears to have been his last in-service position.  After service, he worked as a FEMA Contracting Officer, during which time "[t]he long periods of desk work [were] very detrimental to [his] back condition."  He also worked as a real estate agent, which appears to have been on a largely part-time basis.  The Veteran retired in 2009 because his back pain precluded participation in FEMA deployments.  

Regarding education, the Veteran took some college courses in 1967 while stationed in Thailand, but does not appear to have a college degree.  This fact does not promote the ability to obtain and maintain substantially gainful employment.  

In summary, the evidence suggests that the Veteran's service-connected back disorder alone precludes substantially gainful employment prior to February 7, 2017.  The evidence also suggests that the Veteran retired in 2009 because his worsening back disorder precluded sedentary employment as a FEMA Contracting Officer.  See January 2016 statement in support of claim; January 2012 buddy statement.  He does not have a college degree.  Referral of the claim to the Director, VA Compensation Service, is therefore warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After completing any other development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU, refer the issue to the Director, Compensation Service, for a determination in the first instance as to whether the assignment of a TDIU on an extraschedular basis is warranted prior to February 7, 2017.

2. If the benefit remains denied, issue the Veteran and the Veteran's representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


